SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: April 30, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-25429 PROGREEN PROPERTIES, INC. (Exact name of Registrant as Specified in Its Charter) Delaware 59-3087128 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 380 North Old Woodward Avenue, Suite 226, Birmingham MI (Address of principal executive offices) (Zip Code) Issuer's Telephone Number, Including Area Code: (248) 530-0770 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.0001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by checkmark if the registrant is not required to file reports to Section 13 or 15(d) Of the Act. ¨ Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No The aggregate market value of the voting and non-voting common equity held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter was $220,055. Number of shares of Common Stock outstanding as of May 30, 2014: 104,329,703 shares. TABLE OF CONTENTS PART I 3 Item 1. Business 3 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 8 Item 4. Mine Safety Disclosures 8 PART II 9 Item 5. Market for Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 10 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 13 Item 8. Financial Statements and Supplementary Data 13 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 31 Item 9A (T). Controls and Procedures 31 Item 9B. Other Information 31 PART III 32 Item 10. Directors, Executive Officers, and Corporate Governance 32 Item 11. Executive Compensation 34 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 36 Item 13. Certain Relationships and Related Transactions, and Director Independence 37 Item 14. Principal Accountant Fees and Services 38 Item 15. Exhibits and Financial Statement Schedules 39 SIGNATURES 41 FORWARD LOOKING STATEMENTS This Report contains forward-looking statements within the meaning of the Private Securities Reform Act of 1995 including the adequacy of our working capital and our acquisition plans. In addition to these statements, trend analyses and other information including words such as “seek,” “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend” and other similar expressions are forward looking statements. These statements are based on our beliefs as well as assumptions we made using information currently available to us. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Because these statements reflect our current views concerning future events, these statements involve risks, uncertainties, and assumptions. Actual future results may differ significantly from the results discussed in the forward-looking statements. We anticipate that some or all of the results may not occur because of factors which we discuss in the “Risk Factors” section. PART I Item 1. Business. General Throughout this Form 10-K, the terms "we," "us," "our," “ProGreen” and the "Company" refer to ProGreen Properties, Inc., a Delaware corporation, and, unless the context indicates otherwise, includes our subsidiaries. ProGreen Properties, Inc. (“we”, “us”, or the “Company”) was incorporated in Florida on April 23, 1998 and reincorporated in Delaware on December 12, 2008. Effective September 11, 2009, we changed our name from Diversified Product Inspections, Inc. to ProGreen Properties, Inc. to reflect the change in our business operations to the purchase of income producing real estate assets. Our offices are located at 380 North Old Woodward Ave., Suite 226, Birmingham, MI 48009, and our corporate website address is www.progreenproperties.com. Our Business Our offices are located in Oakland County, Michigan. The purchase of a condominium unit on July 28, 2009 initiated our planned new business operations directed at purchasing income-producing residential real estate apartment homes, condominiums and houses in the State of Michigan, where we believe favorable investment opportunities exist based on current market conditions. As of April 30, 2014, we have sold 14 properties, of which 10 were sold as investment properties, and have presently 2 owned properties. We believe that the Oakland County, Michigan market offers some of the best investment opportunities in the U.S. property market, and that the Detroit bankruptcy filing will not significantly affect potential returns from real estate investments in Oakland County, although there is no assurance that this will not be the case.As the U.S. credit market continues to be restricted, ProGreen has been financing property acquisitions with funding from European investors. Our business model since our initial property purchases has been to acquire, refurbish and upgrade existing properties into more energy efficient, comfortable and healthier living spaces so that they meet standards that exceed what is often the norm for most single family homes, condominiums and apartments. Once a property has been acquired, refurbished and rented, we either put it back on the market for sale or alternatively, if more suitable,rent the property and market it as a fully managed investment property, with a favorable yield. These investment properties are marketed exclusively by ProGreen Realty LLC, a wholly-owned subsidiary of ProGreen, and rental properties are managed by ProGreen Properties Management LLC, another wholly-owned subsidiary. Planned Operations We will have to raise additional capital to continue to purchase residential properties and to expand our property portfolio by purchasing large-scale multi-family properties. We have no firm third party commitments for the capital we will require for these planned investments, although in fiscal 2013 we concluded a working agreement, resulting in the sale of eight properties, with one group, and on July 19, 2013, we entered into an Investment Agreement (the “Agreement”) with American Residential Fastigheter AB (“AMREFA”), a company formed under the laws of Sweden, which provides generally for an intended investment of $3,000,000 by AMREFA for the purpose of acquisition of investment properties in the U.S. from the Company.Under the Agreement, Progreen would be provided with 100% property acquisition and refurbishment financing by AMREFA, in the form of property loans secured by mortgages on the properties. Once the properties acquired have been reformed and updated to ProGreen standards and subsequently leased, showing a minimum initial return of 9.5% per annum to AMREFA, the properties would be acquired by AMREFA as income producing investment properties, managed by ProGreen. Pursuant to the Agreement, AMREFA’s stated plan is to conduct offerings in Sweden to fund an intended investment of initially up to US$3,000,000 during 2013 and 2014, with a maximum of 10% of such investment funds designated for subscription, at AMREFA’s sole option, to purchase Progreen common stock. AMREFA hasmade initial investments, structured as loans, in Progreen of; $65,000 in the quarter ended October 31, 2013 which was paid in full prior to October 31, 2013, $175,000 in the quarter ended January 31, 2014, and subsequent thereto AMREFAhas invested an additional $210,000 as of April 30, 2014.Loans payable outstanding to AMREFA total $385,000 at April 30,2014.Such funds have been utilized for the purchase and refurbishment of two properties pursuant to the AMREFA Agreement, and for working capital. 3 During the year ended April 30, 2014 a related party loaned the Company an additional $40,000 for acquisitions of investment properties. Our Agreement with AMREFA is part of our plan to identify investment partners for the acquisition of larger number of properties as well as larger scale multi-family properties. We believe that there is solid demand by European investors for U.S. real estate investments, and that there is immediate opportunity to acquire properties with great profit potential in Michigan as well as in some other areas, where the implementation of the ProGreen concept will create a new aspect and attraction to rental properties. ProGreen is also looking into the viability of taking the ProGreen concept even further in connection with larger projects, with possible implementation of solar technology as well as other advanced sustainable eco solutions.ProGreen's goal is to be able to present its first "green" apartment complex, attracting a new generation of renters that appreciate and believe in the need for green technology in the residential market place. If ProGreen's future multi-family properties can be in the forefront of a "new wave" of green apartment living, it is likely to generate increased tenant loyalty, higher occupancy, resulting in higher rental returns, greatly contributing to increase real estate values.There is no assurance, however, that we will be able to secure the necessary financing to move our operations up to larger scale property investments. Environmental Objectives in our Operations Our long term goal is to create a ProGreen Quality and Energy Efficiency Certification (PQEEC) for our properties, from a basic level providing improved insulation, better heating efficiency, Energy Star appliances etc., to more advanced levels, with high-tech ventilation and air filtration systems, built-in recycling areas, ultra-high efficiency heating/cooling systems, on-site solar or other Renewable Energy sources etc. These improvements are adapted according to a financial feasibility for each property. We believe this will create a “stand-out” profile of ProGreen as a company and make our properties unique in the market place, resulting in greater demand and a sustained appreciation of property values over time. To make homes more comfortable, we try to, whenever practical,optimize space by creating openness, introducing more natural light, creating better storage areas, as well as aiming to improve insulation, all with a view to make even small condominiums and apartments eco-friendly and practical. This ideology, we believe, will increase property value as well as to further create tenant loyalty in the rental market. For a healthier living environment, we use eco-friendly, paints, primers and adhesives; improve air quality through better ventilation and air filtration in heating and air conditioning system, whenever feasible. Property Acquisition Strategy We believe that our initial focus on acquiring condominiums in well sought after areas within Oakland County (fourth richest county in the U.S.) is building a solid foundation, creating the opportunity of early capital gains, as well as good cash flow, while minimizing risk exposure. Although real estate investing is marked by its cycles, there can be no assurances that the housing market in general and the market in the greater Detroit, Michigan area will improve in the future.Oakland County, Michigan, is adjacent to the Detroit metropolitan area.The July 2013 bankruptcy filing by Detroit may have adverse effects on the return on real estate investments in Oakland County. Each property we acquire is acquired separately through a wholly-owned limited liability company for that particular property.This will limit the risk exposure to a particular property solely to that property. Our property management strategy will be to deliver quality services, thereby promoting tenant satisfaction, maintaining high tenant retention, and enhancing the value of each of our operating real estate assets through eco-friendly improvements. In analyzing the potential development of a particular project, we evaluate the geographic, demographic, economic, and financial data, including: ● Households, population and employment growth; ● Prevailing rental and occupancy rates in the market area, and possible growth in those rates; and ● Location of the property in respect to schools and public transportation. 4 Environmental and Other Regulatory Matters Under various federal, state, and local laws and regulations, an owner of real estate is liable for the costs of removal or remediation of hazardous or toxic substances on the property. Those laws often impose liability without regard to whether the owner knew of, or was responsible for, the presence of the hazardous or toxic substances. The costs of remediation or removal of the substances may be substantial, and the presence of the substances, or the failure to remediate the substances promptly, may adversely affect the owner’s ability to sell the real estate or to borrow using the real estate as collateral. Insurance We carry comprehensive property, general liability, fire, extended coverage and environmental on all of our existing properties, with policy specifications, insured limits, and deductibles customarily carried for similar properties. Competition We operate in a competitive housing market environment where a variety of individuals and corporations are trying to maximize gains on the acquisition of undervalued property through housing market conditions. We may experience competition from companies that have similar business models involving rehabilitation of properties using environmentally friendly renovation techniques, and there is no assurance that we will continue to be able to purchase residential rental properties at attractive prices or that we will not experience competition from other developers that are marketing energy efficient and environmentally friendly properties.If we expand our operations to target the acquisition of apartment complex properties, we will be competing with numerous established real estate investors, many of which will have significantly greater financial resources than us. Employees As of April 30, 2014, we had one full-time employee, our Chief Executive Officer.Our administrator as well as our real estate broker work as independent contractors.Our management expects to confer with consultants, attorneys and accountants as necessary. We expect to expand our staff in the current fiscal year. Item 1A. Risk Factors. Investing in our common stock involves a high degree of risk. You should carefully consider the following risk factors before deciding whether to invest in the Company. Additional risks and uncertainties not presently known to us, or that we currently deem immaterial, may also impair our business operations or our financial condition. If any of the events discussed in the risk factors below occur, our business, consolidated financial condition, results of operations or prospects could be materially and adversely affected. In such case, the value and marketability of the common stock could decline. Risks Relating to Our Business Because we have a limited operating history to evaluate our company, the likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delay frequently encountered by a new company. We have a limited operating history. As of April 30, 2014, we had cash on hand of $177,000 and property under development of$93,000.At that same date our liabilities totaled $1,118,000.On April 30, 2014, we had a stockholders’ deficit of $791,000. The Company will require additional funding to execute its future strategic business plan. Successful business operations and its transition to attaining profitability is dependent upon obtaining additional financing and achieving a level of revenue adequate to support its cost structure.The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. This basis of accounting contemplates the recovery of the Company’s assets and the satisfaction of liabilities in the normal course of business. The consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. Because our business model has been focused on acquisitions of residential property in Oakland County, Michigan, which is adjacent to the Detroit metropolitan area, we are subject to risks that affect that local area. General economic conditions and other factors beyond our control may adversely affect real property income and capital appreciation in the greater Detroit market. The current economic climate, punctuated by a slumping housing market and rapid tightening of available credit, has resulted in a weak real estate market in this area, and these conditions may continue or become more severe in the future. In particular, in July 2013, Detroit filed for Chapter 9 bankruptcy, and has not yet emerged from bankruptcy, which may lead to increased business risk given the proximity of Oakland County to Detroit, where unemployment continues to be higher than in many other areas of the United States. 5 If we need additional capital to fund our growing operations, we may not be able to obtain sufficient capital and may be forced to limit the scope of our operations. The severe recession, freezing of the global credit markets and the decline in the stock market which continues to affect smaller companies like us may adversely affect our ability to raise capital if we need additional working capital. Because we have not reported profitable operations to date, we may need to raise working capital. If adequate additional financing is not available on reasonable terms or at all, we may not be able to undertake expansion, and we will have to modify our business plans accordingly. Even if we do find a source of additional capital, we may not be able to negotiate terms and conditions for receiving the additional capital that are acceptable to us. Any future capital investments will dilute or otherwise materially and adversely affect the holdings or rights of our existing shareholders. In addition, new equity or convertible debt securities issued by us to obtain financing could have rights, preferences and privileges senior to our common stock. We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. Because our business plan is to acquire residential housing and possibly larger apartment complexes, we are subject to all of the risks which affect residential real estate including the current severe decline. Real property investments are subject to varying degrees of risk and are relatively illiquid. Several factors may adversely affect the economic performance and value of our property and any properties acquired in the future. These factors include changes in the national, regional and local economic climates, local conditions such as, the attractiveness of our properties to residents, competition from other available property owners and changes in market rental rates. Our performance also will depend on our ability to collect rent from residents and to pay for adequate maintenance, insurance and other operating costs, including real estate taxes, which could increase over time. Sources of labor and materials required for maintenance, repair, capital expenditure or development may be more expensive than anticipated. Also, the expenses of owning and operating a property are not necessarily reduced when circumstances such as market factors and competition cause a reduction in income from the property. Because real estate properties are illiquid and may be difficult to sell, particularly in a poor market environment like the present, we face future difficulties in selling these properties and may not be able to sell them at a profit. Real estate investments are relatively illiquid, which limits our ability to react quickly to adverse changes in economic or other market conditions. Our ability to dispose of assets in the future will depend on prevailing economic and market conditions. The current credit crunch may make it particularly difficult to sell our properties, because interested buyers may be unable to obtain the financing they need. We may be unable to sell our properties when we would prefer to do so to raise capital we need to fund our planned development and construction program or to fund distributions to investors. As a company investing in residential real estate, we face leasing risks in our proposed residential real estate investment program. Our success will depend in part on leasing to residents or tenants with acceptable terms. If our residential apartment homes, condominiums or houses are not leased on schedule and on the expected terms and conditions, the returns on the property could be adversely affected. Whether or not residential tenants are willing to enter into leases on the terms and conditions we project and on the timetable we expect will depend on a large variety of factors, many of which are outside our control. Because our business model is to acquire residential property in the Detroit, Michigan area, we are subject to risks that affect that local area. General economic conditions and other factors beyond our control may adversely affect real property income and capital appreciation in the greater Detroit market. The current economic climate, punctuated by a slumping housing market and rapid tightening of available credit, has resulted in a weak real estate market in this area, and these conditions may continue or become more severe in the future. In particular, unemployment is higher than in other areas of the United States. Because of environmental laws, we may have liability under environmental laws even though we did not violate these laws. Under federal, state, and local environmental laws, ordinances, and regulations, we may be required to investigate and clean up the effects of releases of hazardous or toxic substances or petroleum products at our properties, regardless of our knowledge or responsibility, simply because of our current or past ownership or operation of the real estate. If environmental problems arise, we may have to take extensive measures to remedy the problems, which could adversely affect our cash flow and operating results. The presence of hazardous or toxic substances or petroleum products and the failure to remediate that contamination properly may materially and adversely affect our ability to borrow against, sell, or lease an affected property. In addition, applicable environmental laws create liens on contaminated sites in favor of the government for damages and costs it incurs in connection with a contamination. 6 As an owner of real property, we will face risks related to ownership including mold and Chinese drywall. Recently, there have been a large number of lawsuits against owners and managers of properties alleging personal injury and property damage caused by the presence of mold in real estate. Some of these lawsuits have resulted in substantial monetary judgments or settlements. We cannot provide any assurance that we will be able to obtain insurance coverage in the future for mold-related claims at a commercially reasonable price or at all. The presence of significant mold could expose us to liability to residents, tenants, and others if allegations regarding property damage, health concerns, or similar claims arise. Remediation of mold is expensive and involves hiring a specialty contractor and may involve extensive renovations, which costs can not be passed on to tenants. Additionally, although still evolving, drywall from China has posed a major health risk and has rendered homes uninhabitable. This problem is relatively new and still evolving. We do not know if it will affect properties in our target market. If it affects properties we acquire, we will incur substantial remediation costs and the loss of income. Failure to comply with the Americans with Disabilities Act or other similar laws could result in substantial costs. A number of federal, state, and local laws and regulations (including the Americans with Disabilities Act) may require modifications to existing buildings or restrict certain renovations by requiring improved access to such buildings by disabled persons and may require other structural features that add to the cost of buildings under construction. Legislation or regulations adopted in the future may impose further burdens or restrictions on us with respect to improved access by disabled persons. The costs of compliance with these laws and regulations may be substantial, which could have a material adverse effect on our results of operation. Risks Related to Our Common Stock Since we expect to incur expenses in excess of revenues for the near future, we may not become profitable and your investment may be lost. We expect to incur losses for the foreseeable future. We had minimal revenues in our fiscal year ended April 30, 2013, and may never be profitable. If we become profitable, we may be unable to sustain profitability. As a result, your investment in our securities may be lost. We may issue preferred stock without the approval of our stockholders with features, which could make it more difficult for a third party to acquire us and could depress our Common Stock price. In the future, our board of directors may issue one or more series of preferred stock that has more than one vote per share without a vote of our stockholders. This can prevent a third party from acquiring us even when it is in our stockholders’ best interests and reduce the price of our Common Stock. Because the market for our common stock is limited, persons who purchase our common stock may not be able to resell their shares at or above the purchase price paid by them. Our common stock trades on the Over-the-Counter Bulletin Board which is not a liquid market. There is currently only a limited public market for our common stock. We cannot assure you that an active public market for our common stock will develop or be sustained in the future. If an active market for our common stock does not develop or is not sustained, the price may continue to decline. Because we are subject to the “penny stock” rules, brokers cannot generally solicit the purchase of our common stock which adversely affects its liquidity and market price. The Securities and Exchange Commission or SEC has adopted regulations which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share, subject to specific exemptions. The market price of our common stock on the Bulletin Board has been substantially less than $5.00 per share and therefore we are currently considered a “penny stock” according to SEC rules. This designation requires any broker-dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. 7 Due to factors beyond our control, our stock price may be volatile. The market price for our common stock has been highly volatile at times. As long as the future market for our common stock is limited, investors who purchase our common stock may only be able to sell them at a loss. Because we may not be able to attract the attention of major brokerage firms, it could have a material impact upon the price of our common stock. It is not likely that securities analysts of major brokerage firms will provide research coverage for our common stock since the firm itself cannot recommend the purchase of our common stock under the penny stock rules referenced in an earlier risk factor. The absence of such coverage limits the likelihood that an active market will develop for our common stock. It may also make it more difficult for us to attract new investors at times when we require additional capital. Item 1B. Unresolved Staff Comments. Not applicable. Item 2. Properties. We lease our offices at 380 North Old Woodward Ave., Suite 226, Birmingham, Michigan, of approximately 1,093 sq. ft., at a current monthly rent of $2,391, under a five and one-half year lease. Item 3. Legal Proceedings. We are not party to any material legal proceedings. Item 4. Mine Safety Disclosures. None. 8 PART II Item 5. Market for Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities. Market Information Our common shares are trading in the OTC markets under the symbol “PGEI”. The following table sets forth, for the periods indicated, the high and low bid prices of our common stock, as reported in published financial sources. Quotations reflect inter-dealer prices, without retail mark-up, mark-down, commission, and may not represent actual transactions. High Low Fiscal Year Ended April 30, 2012 Quarter Ended July 31, 2011 $ $ Quarter Ended October 31, 2011 $ $ Quarter Ended January 31, 2012 $ $ Quarter Ended April 30, 2012 $ $ Fiscal Year Ended April 30, 2013 Quarter Ended July 31, 2012 $ $ Quarter Ended October 31, 2012 $ $ Quarter Ended January 31, 2013 $ $ Quarter Ended April 30, 2013 $ $ Fiscal Year Ended April 30, 2014 Quarter Ended July 31, 2013 $ $ Quarter Ended October 31, 2013 $ $ Quarter Ended January 31, 2014 $ $ Quarter Ended April 30, 2014 $ $ Fiscal Year Ended April 30, 2015 Quarter Ended July 31, 2014 (through May 30, 2014) $ $ Holders As of April 30, 2014, there were approximately 529 holders of record of our common stock. Dividends We do not anticipate paying cash dividends in the foreseeable future. Our current policy is to retain any earnings to finance our future development and growth. We may reconsider this policy from time to time in light of conditions then existing, including our earnings performance, financial condition and capital requirements. Any future determination to pay cash dividends will be at the discretion of our board of directors and will depend upon our financial condition, operating results, capital requirements, general business conditions and other factors that our board of directors deems relevant. Recent Sales of Unregistered Securities Not applicable. 9 Securities Authorized for Issuance Under Equity Compensation Plans As of April 30, 2012, our Board of Directors approved the Company’s 2012 Employee Stock Option Plan, pursuant to which 10,000,000 shares of Common Stock are reserved for issuance to employees and officers and directors of, and consultants to, the Company. The following table sets forth certain information regarding the Company’s equity compensation plans as of April 30, 2014. (a) (b) (c) Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders Total $ Item 6. Selected Financial Data. Not applicable. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. The following discussion of our financial condition and results of operations should be read in conjunction with the financial statements and notes thereto and other financial information included elsewhere in this report. Certain statements contained in this report, including, without limitation, statements containing the words "believes," "anticipates," "expects" and words of similar import, constitute "forward looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including our ability to create, sustain, manage or forecast our growth; our ability to attract and retain key personnel; changes in our business strategy or development plans; competition; business disruptions; adverse publicity; and international, national and local general economic and market conditions. GENERAL ProGreen Properties, Inc., formerly Diversified Product Inspections, Inc. (“we”, “us”, or the “Company”) was incorporated in Florida on April 23, 1998 and reincorporated in Delaware on December 12, 2008. Effective September 11, 2009, we changed our name from Diversified Product Inspections, Inc. to ProGreen Properties, Inc. to reflect the change in our business operations from the conduct of investigations and laboratory analyses to the purchase of income producing real estate assets. The Company maintained its conduct of investigations and laboratory analyses operations until the April 30, 2009 closing of a Settlement and Asset Purchase Agreement (the “Agreement”). On April 30, 2009, we ceased operations and closed the Agreement pursuant to which $230,000 was paid to a plaintiff to settle material litigation, and the remaining assets and liabilities were transferred to a separate entity owned by the previous executive officers of the Company. Prior to the closing of the Agreement, the Company specialized in conducting investigations and laboratory analysis of a wide variety of products to determine the cause and origin of product failures. The Company is now controlled by the former plaintiffs in the now settled litigation.We were inactive from April 30, 2009 through July 28, 2009 when we acquired a condominium unit in suburban Detroit, Michigan. 10 OUR BUSINESS The purchase of a condominium unit on July 28, 2009 initiated our planned new business operations directed at purchasing income-producing residential real estate apartment homes, condominiums and houses in the State of Michigan, where we believe favorable investment opportunities exist based on current market conditions. Our business model since our initial property purchases has been to acquire, refurbish and upgrade existing properties into more energy efficient, comfortable and healthier living spaces so that they meet standards that exceed what is often the norm for most single family homes, condominiums and apartments. Once a property has been acquired, refurbished and rented, we put the property back on the market, but now as a fully managed investment property, with a favorable yield. These investment properties are marketed exclusively by ProGreen Realty LLC, a wholly owned subsidiary of ProGreen and managed by ProGreen Properties Management LLC, another wholly owned subsidiary. In fiscal 2012, we entered into a working agreement with American Residential Gap LLC, a wholly-owned subsidiary of American Residential Gap ApS (“ARG”), a property investment company incorporated in Denmark. We completed the sale of eight properties to ARG in fiscal 2012 and 2013.ARG was acquired in 2013 by American Residential Fastigheter AB (“AMREFA”), a company formed under the laws of Sweden.During fiscal 2014 we completed the sale of one property to AMREFA.On July 19, 2013, the Company entered into an Investment Agreement with AMREFA (“Investment Agreement”), which provides generally for an intended investment of up to $3,000,000 by AMREFA for the purpose of acquisition of investment properties in the United States of America (“U.S.”) by the Company. Under the Investment Agreement, Progreen would be provided with 100% property acquisition and refurbishment financing by AMREFA, in the form of property loans secured by mortgages on the properties. Once the properties acquired have been reformed and updated to ProGreen standards and subsequently leased, showing a minimum initial return of 9.5% per annum to AMREFA, the properties would be acquired by AMREFA as income producing investment properties, managed by ProGreen. Pursuant to the Investment Agreement, AMREFA’s stated plan is to conduct an offering in Sweden to fund an intended investment of up to $3,000,000 during 2013, with a maximum of 10% of such investment funds designated for subscription, at AMREFA’s sole option, to purchase Progreen common stock. During the year ended April 30, 2014 AMREFA has loaned the Company $450,000, of which $385,000 is outstanding at April 30, 2014, and a related party loaned the Company an additional $40,000 for acquisitions of investment properties. FINANCIAL CONDITION At April 30, 2014, we had total assets of $327,000 compared to total assets of $285,000 at April 30, 2013. The increase in total assets was primarily due to the acquisition of two properties under development in the amount of $93,000 offset by: Investment - non-marketable securities which decreased $51,000 and Note Receivable ARG which decreased $9,000 as the Company sold 18 ARG debt obligation bonds in the amount of $9,000 and 51,000 ARG common shares with a total cost of $51,000 to Rupes Futura AB for $60,000, the agreed value between the parties.Also, cash increased $24,000 and property and equipment decreased $14,000 due to depreciation.At April 30, 2014, we had stockholders’ deficit of $791,000 compared to a deficit of $351,000 as of April 30, 2013.The decrease in stockholders’ equity was mainly due to net operating losses of $486,000 partially offset by the amount due under a restricted stock agreement of $46,000. Costs incurred in the renovation of the properties that enhance the value or extend the life of the properties are capitalized. The Company also incurred professional fees in implementing its business plan and preparing to sell properties in the future.During the current year, the Company purchased three properties, one of which was sold during fiscal 2014 to ARG.There were no additional sales during fiscal 2014. As of April 30, 2014, no properties are available for sale, two properties are under development and there are no properties being leased. Going Concern The Company will require additional funding to execute its future strategic business plan. Successful business operations and its transition to attaining profitability are dependent upon obtaining additional financing and achieving a level of revenue adequate to support its cost structure.The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. This basis of accounting contemplates the recovery of the Company’s assets and the satisfaction of liabilities in the normal course of business. The consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. 11 Cash Cash increased approximately $24,000 for the year ended April 30, 2014. Cash used in operating activities was approximately $448,000 for the year ended April 30, 2014, as compared with cash provided by operating activities of approximately $121,000 in fiscal 2013.During fiscal 2014, the Company invested approximately $161,000 in properties, which was offset by proceeds from the sale of properties of $85,000.The Company also expended approximately $372,000 to fund operations, received $490,000 in proceeds from notes payable, repaid $65,000 of notes payable,received proceeds from the sale of investment notes of $60,000 and repaid $12,300 on obligations under capital leases. Rental property There were no rental properties as of April 30, 2014 or as of April 30, 2013. Properties under development We had two properties under development as of April 30, 2014, as compared with -0- properties under development as of April 30, 2013.We purchasedthreeproperties in fiscal 2014, one which was sold in the second quarter, and two of which are currently being refurbished.Properties under development totaled $93,000 and $0 at April 30, 2014 and 2013, respectively. Investment - Non-marketable Securities Investment- Nonmarketable securities decreased to $-0- at April 30, 2014 from $51,000at April 30, 2013.At April 30, 2013 the Company held 51,000 shares of ARG common stock with a total cost of $51,000.This was the net result of Progreen’sconversion of105 of the debt obligation bonds it received in connection with the sale of five properties to ARG in fiscal 2012 into 52,500 ARG common shares.During fiscal 2013 and 2014 the Company sold its ARG shares (subsequent to a bondsplit and stock conversion)and held -0- shares of ARG common at April 30, 2014. Note Receivable – ARG Note Receivable – ARG decreased to$-0-as of April 30, 2014 from $9,000 as of April 30, 2013.At April 30, 2014 the Company held -0- ARG debt obligation bonds.The corporate bonds balance totaled $9,000 at April 30, 2013. Note receivable - rental property On August 21, 2012 the Company sold one property with a sales price of $60,000 of which $10,000 was financed by the Company which was recorded as a note receivable with a balance of $3,707 and $7,325 as of April 30, 2014 and 2013,respectively. RESULTS OF OPERATIONS Year Ended April 30, 2014 Compared to Year Ended April 30, 2013 During the year ended April 30, 2014, we incurred a net loss of $486,000compared to a net loss of $376,000 for the year ended April 30, 2013. The increase in our loss for the year ended April 30, 2014 over the comparable period of the prior year is due to a decrease in our revenue of $364,000, offset by an approximate $266,000 decrease in operating expenses.During the fiscal year, net other expenses increased approximately $13,000 due to a $6,000 increase in interest expense and a $7,000 decrease in interest income. Revenue decreased due to a decrease in proceeds from the sale of properties of approximately $335,000 from $420,000 in fiscal 2013 to $85,000 for the year ended April 30, 2014.The related cost of the properties decreased approximately $190,000 from $258,000 in fiscal 2013 to $68,000 for the year ended April 30, 2014. This resulted in gain on sale of properties of $17,000 for the year ended April 30, 2014 compared to a gain of $162,000 for the year ended April 30, 2013. The Company sold one property in the current fiscal year as compared to five sales in the prior fiscal year. Rental revenue decreased in the year ended April 30, 2014 to $0 from $27,000 in the prior year as a result of the decrease in the number of rental properties.In fiscal 2014 the Company had no properties for lease, as a result of property sales. Commission revenue increased to $3,800 in the year ended April 30, 2014 from $2,300 in the year ended April 30, 2013. The Company earned management fees of approximately $12,000 for the year ended April 30, 2014 as compared with $10,500 for the comparable period in 2013. This increase is the result of the management agreements the Company has entered into to manage some of the sold properties. The Company earned other revenue of $150 for the year ended April 30, 2014 as compared with $5,000 for the comparable period in 2013. This decrease is due to fees charged to upgrade sold properties in fiscal 2013. There have been fluctuations in certain expenses in the year ended April 30, 2014, as compared to the year ended April 30, 2013.Cost of property sales decreased approximately $190,000 from approximately $258,000 for the year ended April 30, 2013 to approximately $68,000 for the year ended April 30, 2014 as there were three properties sold in the previous year as compared to one property sold in the year ended April 30, 2014. Rental property operating costs decreased approximately $32,000 from approximately $33,000 for the year ended April 30, 2013 as compared to approximately $1,000 for the year ended April 30, 2014 as there were no rental properties as of April 30, 2014. 12 Reserve for rent guarantee decreased approximately $16,000 from approximately $13,000 for the year ended April 30, 2013 as compared to a credit of approximately $3,000 for the year ended April 30, 2014 as the rental guarantees on two property sales have expired with no payment required which was partially offset by an additional reserve of approximately $4,000 on the second quarter sale of a property. Advertising decreased approximately $16,000 for the year ended April 30, 2013 as compared to the year ended April 30, 2014 as there was a decrease in available rental properties.Compensation expense increased approximately $6,100 from the comparable period as a result of the increased vesting of the restricted stock units in the year ended April 30, 2014. General and administrative fees decreased approximately $22,000 for the year ended April 30, 2014 as compared to the year ended April 30, 2013 due to decreased Company activity in the current year.Professional fees increased approximately $5,000 which is attributable to an increase in legal services fees relating to drafting the AMREFA agreement and other corporate matters. In addition, interest expense increased by approximately $6,500 due to additional AMREFA and other debt incurred. Interest income decreased approximately $6,600 due to bond interest earned in the year ended April 30, 2013. Professional expenses continue to be significant due to the compliance cost associated with being a public company. LIQUIDITY At April 30, 2014, we had total assets of approximately $327,000 compared to total assets of approximately $285,000 at April 30, 2013. The increase in total assets was primarily due to the acquisition of two properties under development in the amount of $93,000 offset by: Investment - non-marketable securities which decreased $51,000 and Note Receivable ARG which decreased $9,000 as the Company sold 18 ARG debt obligation bonds in the amount of $9,000 and 51,000 ARG common shares with a total cost of $51,000 to Rupes Futura AB for $60,000, the agreed value between the parties.Also, cash increased $24,000 and property and equipment decreased $14,000 due to depreciation. Cash used in operating activities was approximately $448,000 for the year ended April 30, 2014.During fiscal 2014, the Company invested approximately $161,000 in properties, which was offset by proceeds from the sale of properties of $85,000.The Company also expended approximately $372,000 to fund operations, received $490,000 in proceeds from notes payable,repaid $65,000 of notes payable, received proceeds from the sale of investment notes of $60,000 and repaid $12,300 on obligations under capital leases. At April 30, 2014, we had stockholders’ deficit of approximately $791,000. We have limited working capital.EIG Venture Capital Ltd. (“EIG”), a company controlled byour Chief Executive Officer, Jan Telander, agreed to invest $1,000,000 through the purchase of 97,751,710 shares of common stock for $0.01023 per share in three tranches. On July 21, 2009, the Company entered into a Subscription Agreement with EIG Venture Capital, Ltd. (“EIG”), an investment company controlled by Jan Telander, the Company’s Chief Executive Officer and controlling stockholder for the sale by the Company to EIG of an aggregate of 97,751,710 shares of the Company’s Common Stock, at a fixed price of $0.01023 per share, in three tranches: the Phase I tranche consisted of 5,767,350 shares of Common Stock to be purchased by EIG on or before July 16, 2009; the Phase II tranche of 43,108,504 shares to be purchased by EIG on or before December 31, 2009; and the Phase III tranche of 48,875,855 shares of Common Stock to be purchased by EIG on or before July 16, 2010. As of April 30, 2013 all of the Phase I and Phase II shares, and 39,100,684 shares of the Phase III tranche, have been purchased, and there is a remaining balance of $100,000 payable to complete payment of the Phase III purchase price. Under a December 1, 2009 Amendment to the Subscription Agreement, EIG pays penalty interest at a rate of 13.5% per annum on the unpaid balance as of the final purchase date of the Phase III shares from that date to the date the shares are purchased. As of April 30, 2014 the remainder of the Phase III purchase price and the applicable interest has been included in stockholders’ equity as amount due from subscriber under subscription agreement. The remaining balance of $100,000 and related interest have not been received prior to the issuance of the financial statements. Critical Accounting Policies The summary of critical accounting policies below should be read in conjunction with the Company’s accounting policies included in Note 1 to the financial statements of the Company. We consider the following accounting policies to be the most critical: Basis of Presentation - The Company’s financial statements for the year ended April 30, 2014, have been prepared on a going concern basis which contemplates the realization of assets and settlement of liabilities and commitments in the normal course of business.The consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of uncertainties. Estimates - The preparation of financial statements required us to make estimates and judgments that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported periods. We based our estimates and judgments on historical experience and on various other factors that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. There can be no assurances that actual results will not differ from those estimates. On an ongoing basis, we will evaluate our accounting policies and disclosure practices as necessary. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. 13 Item 8. Financial Statements and Supplementary Data. PROGREEN PROPERTIES, INC. CONSOLIDATED FINANCIAL STATEMENTS April 30, 2014 and 2013 14 PROGREEN PROPERTIES, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Consolidated Financial Statements 14 Report of Independent Registered Public Accounting Firm 16 Consolidated Balance Sheets as of April 30, 2014 and 2013 17 Consolidated Statements of Operations for the Years Ended April 30, 2014 and2013 18 Consolidated Statements of Stockholders’ (Deficit)/Equity for the period ended April 30, 2014 19 Consolidated Statements of Cash Flows for the Years Ended April 30, 2014 and 2013 20 Notes to Consolidated Financial Statements 21 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors ProGreen Properties, Inc. Birmingham, MI We have audited the accompanying consolidated balance sheets of ProGreen Properties, Inc. as of April 30, 2014 and 2013, and the related consolidated statements of operations owners' equity and cash flows for the years then ended.These consolidated financial statements are the responsibility of the company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of its internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of ProGreen Properties, Inc. as of April 30, 2014 and 2013 and the results of their operations and cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, the company has suffered recurring losses from operations and has insufficient liquidity.These factors raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 1.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ Baker Tilly Virchow Krause, LLP Southfield, MI June 23, 2014 16 ProGreen Properties, Inc. Consolidated Balance Sheets April 30, April 30, Assets Cash $ $ Property Under Development - Accounts receivable Accrued interest receivable - Investment - non-marketable securities - Note receivable - ARG - Note receivable - rental property Prepaid expenses Deposits Property and equipment: Vehicles, furniture and equipment, net of accumulated depreciation of $31,755 and $18,163 Total assets $ $ Liabilities and Stockholders' Deficit Accounts payable and accrued expenses $ $ Accrued interest Payable under management agreement Obligations under capital leases Notes payable - Note payable related party - Tenant deposits Convertible debenture payable to related party, net of unamortized discount of $4,031 and $11,224 Total liabilities Stockholders' deficit Preferred stock, $.0001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.0001 par value, 250,000,000 shares authorized and 104,329,703 outstanding at April 30, 2014 and April 30, 2013 Additional paid in capital Less: amount due from related party subscriber under subscription agreement ) ) Accumulated deficit ) ) Total stockholders'deficit ) ) Total liabilities and stockholders'deficit $ $ See accompanying Notes to Consolidated Financial Statements 17 ProGreen Properties, Inc. Consolidated Statements of Operations Years Ended April 30, Revenues: Property Sales $ $ Rental revenue - Commissions revenue Management fee revenue Other income Total Revenue $ $ Expenses: Cost of property sales Rental property operating costs Reserve for rent guarantee (recovery) ) Advertising Depreciation Compensation expense General & administrative Other expenses Professional fees Total operating expenses $ $ Operating loss ) ) Other expenses and income: Interest expense ) ) Interest income Loss before income tax expense $ ) $ ) Deferred income tax expense - - Net Loss $ ) $ ) Net loss per share - basic $
